DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Status of the Claims
Claims 56-76 are pending.
Claims 56-76 are examined herein.
Specification
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 24. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.  Appropriate correction is required.
Claim Objections
Claims 58, 60, 62 and 76 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56-57, 59, 61, 63-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The Federal Circuit has clarified the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.
Applicant claims an engineered, non-naturally occurring Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR) - Cas system comprising: an RNA guide comprising a direct repeat sequence and a spacer sequence capable of hybridizing to a target nucleic acid; and a CRISPR-associated protein, wherein the CRISPR-associated protein comprises an amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 316, SEQ ID NO: 317, or SEQ ID NO: 318; wherein the CRISPR-associated protein is capable of binding to the RNA guide and of targeting the target nucleic acid sequence complementary to the spacer sequence.  
Essential to the claims are the CRISPR-associated proteins comprising an amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 316, SEQ ID NO: 317, or SEQ ID NO: 318.
Applicant describes polypeptides having 100% identity to SEQ ID NO: 316, SEQ ID NO: 317, and SEQ ID NO: 318.  Applicant describes features of Type III-E Cas associated proteins.  (Specification p. 3-4, Figures 1, 5-6).  The Specification only discusses Type III-E Cas associated proteins.  The proteins of SEQ ID NO: 316, SEQ ID NO: 317, or SEQ ID NO: 318 appear to represent a distinct clade of Cas associated proteins, sharing no significant overall structural identity with the Type III-E Cas associated polypeptides listed by Applicant.  
	Applicant does not describe the genera of proteins having 95% identity to SEQ ID NO:316-318.  Taking SEQ NO:316 as an example, the scope of proteins encompassed by the claims include proteins having 39 substitutions, insertions or deletions at any positions relative to the 793 amino acid residues of the protein.  This scope encompasses over 1.65x10116 potential proteins.  SEQ ID NO:316-318 share only limited sequence similarity – SEQ ID NO:316 shares 33% identity and 49% similarity to SEQ ID NO:317 and shares only 30% identity and 45% similarity to SEQ ID NO:318.  The prior art appears to teach no examples of polypeptides having at least 95% identity to SEQ ID NO:316-318.  
The instant SEQ ID NO:16-18, while not in the prior art, are described as Cas Type II proteins and have 100% identity to a polypeptide named Cas12j or Casɸ in subsequently published art.  Carabias, et al. (Nature Communications 12.1 (2021): 1-12), published after the effective filing date of the instant application, teaches that questions regarding the detailed molecular mechanism of target DNA cleavage by Cas12j nucleases remained unanswered, as no structural information was available.  Carabias, et al. teaches the first solution to a structure for a Cas12j protein.  As such, the structures required for the functions recited in the claims were not described in the prior art and the instant disclosure fails to remedy this deficiency.
The examples of SEQ ID NO:316 to 318 are insufficient to describe the claimed genera of proteins by virtue of example, as the sequences share limited identity and similarity and are the only examples of each genus described by the disclosure.  
Hence, Applicant has not, in fact, described the required genera of polypeptides within the full scope of the claims, has failed to demonstrate possession of said genera and the specification otherwise fails to provide an adequate written description of the claimed invention.
Claims 56-57, 59, 61, 63-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making the invention using proteins with at least 99% identity to SEQ ID NO:316-318, does not reasonably provide enablement for making the invention using proteins 
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
Applicant claims an engineered, non-naturally occurring Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR) - Cas system comprising: an RNA guide comprising a direct repeat sequence and a spacer sequence capable of hybridizing to a target nucleic acid; and a CRISPR-associated protein, wherein the CRISPR-associated protein comprises an amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 316, SEQ ID NO: 317, or SEQ ID NO: 318; wherein the CRISPR-associated protein is capable of binding to the RNA guide and of targeting the target nucleic acid sequence complementary to the spacer sequence.  
Essential to the claims are the CRISPR-associated proteins comprising an amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 316, SEQ ID NO: 317, or SEQ ID NO: 318.
Applicant describes polypeptides having 100% identity to SEQ ID NO: 316, SEQ ID NO: 317, and SEQ ID NO: 318.  Applicant describes features of Type III-E Cas associated proteins.  (Specification p. 3-4, Figures 1, 5-6).  The Specification only discusses Type III-E Cas associated proteins.  The proteins of SEQ ID NO: 316, SEQ ID NO: 317, or SEQ ID NO: 318 appear to represent a distinct clade of Cas associated proteins, sharing no significant overall structural identity with the Type III-E Cas associated polypeptides listed by Applicant.  
	Applicant does not provide teachings sufficient to enable one of ordinary skill in the art to make the recited genera as encompassed by the scope of the claims without undue experimentation.  Taking SEQ NO:316 as an example, the scope of proteins encompassed by the claims include proteins having 39 substitutions, insertions or deletions at any positions relative to the 793 amino acid residues of the protein.  This scope encompasses over 1.65x10116 potential proteins.  SEQ ID NO:316-318 share only limited sequence similarity – SEQ ID NO:316 shares 33% identity and 49% similarity to SEQ ID NO:317 and shares only 30% identity and 45% similarity to SEQ ID NO:318.  The prior art appears to teach no examples of polypeptides having at least 95% identity to SEQ ID NO:316-318.  
The genus of polypeptides as encompassed by the claims are not predictable.  The instant SEQ ID NO:16-18, while not in the prior art, are described as Cas Type II proteins and have 100% identity to a polypeptide named Cas12j or Casɸ in subsequently published art.  Carabias, et al. (Nature Communications 12.1 (2021): 1-12), published after the effective filing date of the instant application, teaches that questions regarding the detailed molecular mechanism of target DNA cleavage by Cas12j nucleases remained unanswered, as no structural information was available.  Carabias, et al. teaches the first solution to a structure for a Cas12j protein.  
Further, Guo et al. (2004, Proc. Natl. Acad. Sci. USA 101: 9205-9210) teaches that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated (p 9209, right col.¶ 2). Guo et al. further teaches that certain positions are absolutely intolerant of any substitutions (including conservative substitutions) and that such positions cannot be predicted by, for example, determining whether the position is generally conserved between homologs and orthologs. (p. 9207 right col. ¶ 3 – p. 9208 right col. ¶ 1, Figure 1).
As such, the structures required for the functions recited in the claims were not described in the prior art or the instant disclosure and are therefore unpredictable.  It would have required undue trial and error experimentation to make the invention across the scope of the claims.  
Given limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 72-73 are rejected under 35 U.S.C. 112 , second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 72-73 recites the limitation " the modification in the target nucleic acid" in the system of Claim 56.  There is insufficient antecedent basis for this limitation in the claim.  Claim 56 does not recite any modification in the target nucleic acid.  The rejection could be obviated by making Claims 72-73 depend from Claim 71, which recites said modification.
Conclusion
No claims are allowed.
The claims are deemed to be free of the prior art.  The closest prior art is Chylinski, et al. "Classification and evolution of type II CRISPR-Cas systems." Nucleic acids research 42.10 (2014): 6091-6105. which teaches CRISPR type II systems, but does not disclose, teach or otherwise render obvious Cas associated proteins having at least 95% identity to any of SEQ ID NO:316-318.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Primary Examiner, Art Unit 1662